DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/10/2020 is acknowledged. Claims 15-36 have been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the window” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231651 Dinger et al., hereinafter “Dinger”, in view of US 7,131,969 Hovda et al., hereinafter “Hovda”. 
Regarding claim 1, Dinger discloses an apparatus (Para 7) for treating tissue (Para 7) comprising: an energy source (Figure 3, element 44); a cooling source (Para 162, part of the distal tip; Figure 22F, element 532); a probe (Figure 22F, element 538) having: an end piece (Figure 22F, element 534) that includes: a frame (Figure 22 F, element 534 clearly shows a frame); a sensor (Para 169) in the frame (a sensor is taught on the end-piece Figure 22F, element 533), wherein the sensor (Figure 22F, element 533) is configured to measure a parameter of at least one of the tissue and a site adjacent to the tissue (Para 169; the thermistor measures temperature of the surface of tissue to be treated or tissue near the tissue 
Dinger does not disclose a window in the frame, wherein the window is configured to deform the tissue and to transmit energy to the tissue.
However, Hovda teaches a window (Annotated Figure 3) in the frame (Figure 3, frame of element 100), wherein the window is configured to deform the tissue (Col. 20, lines 25-41; window includes the treatment surface) and to transmit energy to the tissue (Col. 20, lines 25-41, transmit energy through the electrodes). 

    PNG
    media_image1.png
    310
    244
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a window as taught in the invention of Hovda to 
Dinger does not disclose the sensor is positioned outside of an area between the window and the tissue. 
However, Hovda teaches a window (Annotated Figure 3) on an end-piece (Figure 3, element 112). Dinger teaches the sensor (Para 169; Dinger does not teach a window, however, with the window being on the end-piece and the sensor being taught on the end-piece as shown in Figure 22F, examiner takes the position that the sensor can be positioned on the outside of an area between a window and the tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a window as taught in the invention of Hovda to the end-piece in Dinger, and to have positioned the sensor on the outside of this window, in order to deliver energy through a set cross sectional space (Hovda; Col. 20, lines 25-41), while measuring the temperature of the tissue to be treated (Dinger; Para 169). 
Dinger does not disclose delivering energy through the window and to the tissue.
However, Hovda teaches delivering energy (Col. 20, lines 25-41, although the energy is not optical, the window is capable of delivering fluids and gases, examiner takes the position that an optical element can be added in this configuration and energy can be delivered that way) through the window (Annotated Figure 3) and to the tissue (Col. 20, lines 25-41). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a window capable of delivering energy as taught in 
Regarding claim 2, Dinger discloses the tissue includes a nasal septum (Para 7); and the end piece (Figure 22F, element 534) is configured to heat selected tissue portions (Para 195), while simultaneously cooling other tissue portions (Para 195) to minimize tissue damage (179 and 195, examiner takes the position that maintaining normal temperatures is a form of energy delivery that thereby minimizes tissue damage).
Regarding claim 3, Dinger discloses the probe (Figure 12A, element 330) is multisided device (Figure 12A, element 330) for insertion into each nasal fossa (Para 149), the probe (Figure 12A, element 330) further comprises two corresponding arms (Figure 12A, elements 334 and 340), each configured to different sides of the nasal septum (Para 149), one of the two corresponding arms is configured to contact the side of the nasal septum opposite the side of the nasal septum to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other) and includes means for cooling the one side to a temperature below ambient temperature (Para 195).
Regarding claim 5, Dinger discloses the probe (Figure 12A, element 330) has two arms (Figure 12A, elements 334 and 340) and wherein one arm includes a means for selectively heating (Para 195; Figure 28A, element 708) the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other) and wherein the other arm includes a means for selectively cooling tissues adjacent to the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other).
Regarding claim 6, Dinger discloses one arm includes a means for selectively heating and for selectively cooling the tissue (Para 198 shows one arm including both heating and cooling elements) to be treated and wherein the other arm includes a means for selectively cooling tissues (Para 195; Figure 28A element 710) adjacent to the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other).
Regarding claim 7, Dinger discloses each arm includes means for selectively heating and for selectively cooling the tissue to be treated (Figure 28E, elements 750, 752, 754, and 756) or the tissues adjacent to the tissue to be treated (Para 199), depending on which arm is proximate to which tissue (Para 199).
Regarding claim 8, Dinger discloses the apparatus (Para 7) is used to selectively deform, heat and/or cool skin (Para 7), muscle (Para 7), or cartilage (Para 7).
Regarding claim 9, Dinger discloses a heat sink (Para 195) to cool tissue (Para 195) using coolant circulation (Para 195).
Regarding claim 10, Dinger discloses a means for precooling (Para 200) the probe (Para 195) prior to insertion of the probe into the nose (Para 195).
Regarding claim 11, Dinger discloses the means for precooling (Para 200) the probe (Para 195) cools the probe to a temperature (Para 200) dependent upon a heat capacity (Para 200) of the probe, a thickness of the tissue subject to mediation (Para 195), a mode of heat generation (Para 189) in the tissue or in adjacent tissues which are heated (Para 189), a rate of heat generation in the adjacent tissues (Para 189), and a rate of cooling of the probe during mediation (Para 190).
Regarding claim 12, Dinger discloses the cooling source (Figure 22F, element 532) and energy source (Figure 3, element 44) are automatically controlled by the microprocessor (Para 102, examiner takes the position that a controller has a built in processor that is capable of controlling energy, which is the source of cooling or heating) controller (Para 102).
Regarding claim 13, Dinger discloses applying a mechanical deformation (Para 110) before or after cooling (Para 110, during or after treatment, which involves cooling) of the tissue (Para 110). 
Dinger does not disclose the window is configured to apply a mechanical deformation.
However, Hovda teaches the window (Annotated Figure 3) is configured to apply a mechanical deformation (Col. 11, lines 17-33 and Col. 20, lines 25-41; the electrodes can be mechanically manipulated by the physician).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a window capable of delivering mechanical energy as taught in the invention of Hovda to the end-piece in Dinger, in order to deliver energy through a set cross sectional space (Hovda; Col. 20, lines 25-41) and to impart a desired shape and mechanical properties to the tissue walls (Dinger; Para 110). 
Regarding claim 14, Dinger discloses the apparatus (Para 7) is used for general surgery (Para 71). 
Dinger does not disclose the apparatus is used for Otorhinolaryngology, Orthopedics, plastic surgery, dermatology, and septoplasty operations.
However, Hovda teaches the apparatus (Col. 6, lines 58-60) is used for Otorhinolaryngology (Col. 6, lines 63-65), Orthopedics (Col. 6, lines 63-65), plastic surgery (Col. 6, line 34), dermatology (Col. 6, line 4), and septoplasty operations (Col. 24, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the procedures this device would be used on as taught by Hovda, in the invention of Dinger, in order for the device to be inclusive for multiple procedures (Hovda; Col. 6, lines 58-65). 

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792